DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 26 October 2021.

Regarding Previous Rejection Under 35 USC § 112
Previous rejection of claims 1-20 has been withdrawn in view of the amendment to the rejected claims.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for the following examiner’s amendment was given in a telephone interview with Christopher S. Daly (Reg. No. 37,303) on 23 December 2021.

In the claims, the Examiner’s Amendment is as follows:

Claims 1 and 11 have been amended as follows:

1. (Currently Amended) An apparatus for sensing content of a closed container without opening the container, the apparatus comprising:
(a) a radio frequency transceiver; and
(b) one or more computers;
wherein
(i) the radio frequency transceiver is configured to take measurements of a frequency response of an antenna, in such a way that
a first subset of the measurements is taken while the radio frequency transceiver is in a first set of environments, and
a second subset of the measurements is taken while the radio frequency transceiver is in a second set of environments,
(ii) the frequency response
comprises amplitude and phase of radiation that is reflected by the antenna at each frequency in a set of frequencies, and
depends in part on permittivity of a material that does not physically touch the antenna and that is within a distance from the antenna, which distance is less than two wavelengths of a highest frequency in the set of frequencies,
(iii) the antenna and the material are not part of, and do not physically touch, the apparatus, and
(iv) the one or more computers are programmed to recognize, estimate or classify the material, based on the measurements of the frequency response,

to calculate, based on the second subset of measurements, a second set of channel estimates of respective signal channels in the second set of environments, and
to extract, from the first and second sets of channel estimates, information about the second set of environments, which information is not affected by the material; wherein the information comprises the content of the closed container without opening the container.

11. (Currently Amended) A method for sensing content of a closed container without opening the container, the method comprising:
(a) taking measurements, with a radio frequency transceiver, of a frequency response of an antenna, in such a way that
a first subset of the measurements is taken while the radio frequency transceiver is in a first set of environments, and
a second subset of measurements is taken while the radio frequency transceiver is in a second set of environments; and
(b) performing calculations
to recognize, estimate or classify a material, based on the measurements of the frequency response,
to calculate, based on the first subset of the measurements, a first set of channel estimates of respective signal channels in the first set of environments,
to calculate, based on the second subset of the measurements, a second set of 
to extract, from the first and second sets of channel estimates, information about the second set of environments, which information is not affected by the material;
wherein
(i) the frequency response
comprises amplitude and phase of radiation that is reflected by the antenna at each frequency in a set of frequencies, and
depends in part on permittivity of a material that does not physical touch the antenna and that is within a distance from the antenna, which distance is less than two wavelengths of a highest frequency in the set of frequencies,
(ii) the antenna and material do not physically touch the radio frequency transceiver; and
(iii) wherein the information comprises the content of the closed container without opening the container.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “(ii)-(iv)”.

Regarding claim 11, this claim is also allowed as it incorporates limitations 

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Hollister et al. US Patent Application Publication No. 2008/0041947 teaches system for identifying contents of closed containers using RFID tags.

2.	Karr et al. US Patent Application Publication No. 2010/0234045 teaches a system and method for hybriding wireless location techniques.

3.	Uland US Patent Application Publication No. 2007/0208456 teaches a business portal for electronically tagging product packaging.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 8, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633